Citation Nr: 1414099	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  08-28 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an increased rating (evaluation) in excess of 40 percent for status post laminectomy discectomy at L5-S1 with radiculopathy of the bilateral lower extremities (low back disability).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1975 to April 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Boise, Idaho, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied an increased rating in excess of 40 percent for the service-connected low back disability.  

In a June 2012 decision, the Board denied an increased rating in excess of 40 percent for the service-connected low back disability (status post laminectomy discectomy at L5-S1 with radiculopathy of the bilateral lower extremities).  The Veteran appealed the June 2012 Board decision denying an increased rating in excess of 40 percent to the United States Court of Appeals for Veterans Claims (Court).  In a May 2013 Order, the Court granted a Joint Motion for Partial Remand (JMR), vacated the portion of the June 2012 Board decision that denied an increased rating in excess of 40 percent, and remanded the claim to the Board for readjudication in accordance with the JMR.

Also, in the June 2012 decision, the Board remanded the claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for further development.  As such, that issue is not before the Board at this time.  In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence. 


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the Veteran's appeal on the issue of increased rating for the low back disability has been obtained.

2.  During the appeal period, the service-connected low back disability has not been characterized by unfavorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire spine, or incapacitating episodes having a total duration of at least 6 weeks during a 12 month period; the low back disability is also not characterized by moderate, incomplete paralysis, neuritis, or neuralgia of the bilateral, lower peripheral nerves. 


CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 40 percent for the service-connected low back disability have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243, 4.124a, Diagnostic Codes 8520-8730 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2011); 38 C.F.R. § 3.159(b) (2013).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by a February 2007 letter.  In this letter, VA informed the Veteran that, in order to substantiate a claim for an increased evaluation for a service-connected disability, the evidence must show that the disability has worsened.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency. This letter also informed him that on his behalf VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.  In the present appeal, the February 2007 letter included the type of evidence necessary to establish a disability rating and effective date for the service-connected disability on appeal.  

Regarding the duty to assist, VA must also make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claim on appeal, the evidence of record includes VA outpatient treatment records dated in 2006 through 2013, a Decision Review Officer (DRO) hearing transcript, and VA examination reports dated April 2007 and January 2009 completed by the same VA examiner.  The VA examiner reviewed the Veteran's claims file and medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  The Board notes that the VA examination reports are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board acknowledges that the Veteran's most recent VA examination was in January 2009; however, the fact that a VA examination is over five years old is not a valid basis, unto itself, to provide the Veteran with another VA examination of the service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a new examination was warranted after a two-year period between the last VA examination coupled with the veteran's contention that the pertinent disability had increased in severity since the last examination).  In this case, the evidence does not suggest and the Veteran does not contend that the service-connected low back disability has become more severe since the January 2009 VA examination.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained; therefore, no further assistance to the Veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2) (West 2002); 38 C.F.R. § 3.159(d) (2011); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Disability Rating Legal Criteria

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2 (2013); Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  Id.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.   38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased. Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Id.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-1998.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

Pursuant to the rating criteria for the spine, the service-connected low back disability has been rated 40 percent disabling under previous Diagnostic Code 5293.  See 38 C.F.R. § 4.71a (prior to September 2003).  The Board notes that revised provisions for evaluating the spine were enacted on September 26, 2003 and these provisions are only applicable to claims received on or after that date.  Since the Veteran filed an increased rating for the service-connected low back disability in February 2007, these revisions apply to the present case and the claim will be considered under the amended criteria effective as of the date of claim.

Regarding claims filed after September 26, 2003, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  The rating criteria, in pertinent part, provide a 40 percent rating where forward flexion of the thoracolumbar spine is 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine is present.  Id.  A 50 percent rating is assigned where unfavorable ankylosis of the entire thoracolumbar spine is present, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.  These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffens, or aching in the area of the spine affected by residuals of injury or disease).  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, Note (2) (2013).  The combined range of motion refers to the sum of the range of forward flexion, extension, and left and right lateral flexion, and left and right rotation.  Id.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

The claims for Intervertebral Disc Syndrome rated under Diagnostic Code 5243 are evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Note (6) (2013).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the rating criteria, in pertinent part, provides a 40 percent rating when the evidence shows incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  A 60 percent rating, the maximum available, is warranted when the evidence shows incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.  For VA purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.

Analysis of an Increased Rating for Service-Connected Low Back Disability

The Veteran contends that an increased rating in excess of 40 percent is warranted for his service-connected low back disability due to more severe pain, limited motion, and shooting pain down the bilateral lower extremities during the appeal period.  

After a full review of the record, the Board concludes that an increased evaluation in excess of 40 percent for the service-connected low back disability is not warranted under Diagnostic Code 5243 for any period.  First, the evidence of record during the appeal period does not demonstrate the Veteran has ankylosis of the entire thoracolumbar spine or the entire spine.  Upon physical examination at the August 2006 VA outpatient treatment session, there was a little bit of paraspinal muscle tightness bilaterally (a 20 percent rating criterion), but there were no objective findings of ankylosis.  At the April 2007 VA examination, the Veteran reported doing some yard work, to include raking, when he can.  Upon physical examination, the Veteran moved very stiffly and displayed a mildly abnormal antalgic gait, mainly stiffness through his spine with some favoring of the left side, and flexion of the lumbar spine to 70, 65, and 60 degrees after repetitive moves.  The VA examiner also noted observation of the Veteran ambulating 100 feet to the elevator with little difficulty.  At a December 2008 VA outpatient treatment session, the Veteran was noted as ambulating with a normal gait.  Most recently, at the January 2009 VA examination, the Veteran reported he still hunts, hikes, and fishes, but takes breaks.  Upon examination, he exhibited flexion to 40 degrees and extension to 30 degrees; however, he also displayed the ability to twist and reach for items in his pockets or on the chairs.  

Secondly, the evidence of record during the appeal period does not suggest the Veteran had any incapacitating episodes for at least 6 weeks during a 12 month period.  In fact, the April 2007 VA examiner documented the Veteran had no incapacitating episodes in the past 12 months, and the Veteran reported at the October 2008 DRO hearing that he had not been prescribed bed rest.  

The Board acknowledges the Veteran's reported history of symptomatology regarding the service-connected low back disability and that he is competent to report such symptoms because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Specifically, in the February 2007 claim for an increased evaluation, via a VA Form 21-4138, he reported experiencing more severe pain and limited motion, as well as shooting pain down the left leg and right hip that had gotten worse in the last four months.  In the January 2007 notice of disagreement, via a VA Form 21-4138, he noted numbness in the sciatic nerve that runs down his left leg, constant pain in the left leg from the buttocks to ankle, occasional pain in the right hip and partially down the right leg, a muscle spasm that causes the left leg to twitch or jerk, as well as his use of sleeping agents to get restful sleep because of the back pain.  In the September 2008 substantive appeal, via a VA Form 9, the Veteran reiterated constant pain, almost a burning sensation, from the left ankle to the left hip and trouble getting to sleep, as well as an inability to walk on uneven ground without causing more problems.  Most recently at the October 2008 DRO hearing, the Veteran testified that since the April 2007 VA examination, there had been constant pain in his left leg, loss of sleep because of the back pain, and numbness in the left shoulder and arm which he was unsure if related to the back.  He was not required to wear a back brace, did not have any physical therapy, or was prescribed or took pain medication for the back pain.  He also denied stopping his daily activities, but noted he exercised less because of the pain.  In more recent VA treatment records, the Veteran continued to complain of bilateral, radiating leg pain.

Fully considering the lay and medical evidence regarding the service-connected low back disability, the reported symptomatology noted above suggests some degree of limited range of motion and radiculopathy of the bilateral lower extremities, but does not show ankylosis of the entire thoracolumbar spine or the entire spine nor incapacitating episodes having a total duration of at least 6 weeks during a 12 month period.  The 40 percent disability rating currently assigned recognizes some limitation of motion of the thoracolumbar spine and intervertebral disc syndrome consistent with such a rating under Diagnostic Code 5243 during the appeal period, including the complaints of bilateral radiculopathy of the lower extremities.  Thus, a preponderance of the evidence is against an increased evaluation in excess of 40 percent for the service-connected low back disability for any period.  38 C.F.R. §§ 4.3, 4.7.

Additional Rating Considerations

A separate evaluation may be warranted for any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1) (2011).  An August 2006 VA outpatient treatment record, in furtherance of the Veteran's chief complaint of low back and left leg pain, documented the Veteran had no difficulty controlling bowel or bladder.  Thus, a separate evaluation is not warranted for any associated objective bowel or bladder impairment.

Additionally, the Board finds that neurological abnormalities of the bilateral lower extremities associated with the service-connected low back disability are already contemplated in the currently assigned 40 percent disability rating on appeal.  See the General Rating Formula (providing that the symptom of pain, whether or not it radiates, is rated as part of the back disability).  Specifically, in a May 2002 rating decision, the RO increased the disability rating for the service-connected low back disability to 40 percent based on severe recurring attacks with intermittent relief of constant low back pain and reduced range of motion with radiculopathy, and recharacterized the issue to include radiculopathy.  In an October 2003 rating decision, the RO confirmed the 40 percent disability rating for status post laminectomy discectomy at L5-21 with radiculopathy.  Then, along with the current claim on appeal, in the February 2007 VA Form 21-4138, the Veteran requested service connection for the left leg and right hip secondary to the service-connected low back disability.  In the May 2007 rating decision on appeal, the RO combined the noted service connection claims with the claim for an increased rating and continued the 40 percent disability rating currently on appeal.

Directly addressing the arguments made by the parties of the May 2013 JMR, as explicitly discussed above, the currently assigned 40 percent disability rating on appeal already contemplates the neurological abnormalities of the bilateral lower extremities associated with the service-connected low back disability.  Arguendo, if the Veteran's service-connected low back disability were to be rated with separate disability ratings for neurological abnormalities of the bilateral lower extremities, the Veteran would receive no more than a 20 percent evaluation for the low back disability as the evidence reflects that it is manifested by no more than forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range-of-motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Indeed, the evidence does not reveal forward flexion of the thoracolumbar spine limited to 30 degrees or less as required for a 40 percent evaluation for Diseases and Injuries of the Spine.  See 38 C.F.R. §  4.71a, Diagnostic Codes 5235 to 5243 (2013).  The neurological abnormalities of the bilateral lower extremities would be rated at no more than 10 percent for each lower extremity (i.e. 10 percent for the right lower extremity and 10 percent for the left lower extremity) as the evidence reflects they are manifested by no more than mild, incomplete paralysis of the bilateral, lower peripheral nerves.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8520-8730.  While the Veteran has consistently reported pain to the lower extremities, he was not required to wear a back brace, did not have any physical therapy, or was prescribed or took pain medication for the pain.  The Veteran also denied stopping his daily activities, and only noted that he exercised less because of the pain.  In short, even with consideration of separate evaluations for the Veteran's low back disability (a 20 percent evaluation) and neurological abnormalities of the bilateral lower extremities (a 10 percent evaluation for each lower extremity), the combined rating for the low back disability with radiculopathy of the bilateral lower extremities would be no higher than 40 percent disabling, which is the evaluation currently on appeal.  
See 38 C.F.R. § 4.25.  

Extraschedular Consideration

In exceptional cases an extra-schedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. §  3.321(b)(1) (2013) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

In this case, the Board finds that the schedular rating criteria contemplate the symptoms and impairment caused by the Veteran's service-connected low back disability.  The criteria specifically provide for ratings based on the presence of limitation of motion of the spine including due to pain and other orthopedic factors, as well as incapacitating episodes.  The lumbar spine disability rating criteria specifically provide for ratings based on the presence of painful arthritis, limitation of motion of the spine (including due to pain and other orthopedic factors.)  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  The criteria also specifically provides for the ratings assigned for each bilateral lower extremity neurological disability (reflected in the 40 percent disability rating on appeal).  Because the schedular rating criteria are adequate to rate the disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extra-schedular rating under 38 C.F.R. § 3.321(b)(1) have not been met.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms and complaints reported by the Veteran regarding the service-connected status post laminectomy discectomy at L5-S1 with radiculopathy of the bilateral lower extremities are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on his occupation and daily life.  In the absence of exceptional factors associated with status post laminectomy discectomy at L5-S1 with radiculopathy of the bilateral lower extremities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased evaluation in excess of 40 percent for status post laminectomy discectomy at L5-S1 with radiculopathy of the bilateral lower extremities, including a separate compensable rating for neurological disorder, is denied.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


